DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 4th, 2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments regarding the rejection under 35 U.S.C. 103, the claim amendment merely further clarifies the definition of a meandering wire.  The clarification was already what was previously interpreted by the claim language in the final rejection.  As discussed in the examiner interview with the applicant, Hoffman is still capable of teaching the meandering wire characteristic with Fig. 1b, as alternate embodiments of the reference do not disqualify the use of Fig. 1b.  Regarding the stretchability of the wire, Someya is used to explicitly teach that aspect.  Therefore, the rejection is maintained.
Regarding the rejection under 35 U.S.C. 112, the claim amendment resolved the issue in the claim language.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4th, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han (JP 2019170701 A, cited by applicant) in view of Yu (US 20040058433 A1), Hoffman (KR20130057477A, cited by applicant), and Someya (WO 2009102077 A1).
	Regarding claim 1, Han teaches an implantable biosensor comprising: 
an intermediate layer (Description:  “insulating substrate 111”); 
a first electrode layer provided on one surface of the intermediate layer and comprising a first electrode configured to react with a bio material (Description:  “The glucose sensor generally has a probe including at least a working electrode and an enzyme layer containing an analyte-responsive enzyme formed thereon”) and an auxiliary electrode electrically connected to the first electrode (Description:  “On the front side of the insulating substrate 111, the working electrode 114, the reference electrode 115”); and 
a second electrode layer provided on another surface of the intermediate layer to face the first electrode layer and comprising a second electrode operating as a reference electrode (Description:  “the counter electrode 117 and the main body 10 on the back side of the insulating substrate 111”).
Han fails to explicitly teach that the electrode on the back side is a specifically reference electrode, swapping the orientation of the auxiliary and reference electrodes which is taught by Han.
Yu teaches that the electrode on the back side is a specifically reference electrode, allowing the alternative orientation (Paragraph 0035:  “A feature of the subject electrochemical test strips is that the working and reference electrodes as described above face each other and are separated by only a short distance, such that the distance between the working and reference electrode in the reaction zone or area of the electrochemical test strip is extremely small”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode configuration taught by Han to include the electrode configuration with the reference electrode opposite the working electrode taught by Yu, because it allows for the electrodes to best connect to the reaction zone (Paragraph 0035 of Yu).
Han further teaches wherein the first electrode comprises: a first electrode end provided at a leading end (Description:  “a working electrode lead 112a”); 
Han fails to explicitly teach a first leading wire extending from the first electrode end, and having an elongated band shape with two side edges, wherein the two side edges of the first leading wire progress with meandering in a first direction, and the first leading wire is stretchable in the first direction; and a first pad connected to the first leading wire and configured to be connected to an outside.
Hoffmann teaches a first leading wire extending from the first electrode end, and having an elongated band shape with two side edges, wherein the two side edges of the first leading wire progress with meandering in a first direction (Paragraph 0056:  “Working electrode wire 930 is covered by insulating material 946 and has exposed areas 962 that include a reagent coating”:  Fig. 1 also displays the meandering of the wire) and a first pad connected to the first leading wire and configured to be connected to an outside (Fig. 1B:  elements 60 and 62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode connection of Han to include the connections of Hoffmann, because it allows for alternative construction and processing methods (Paragraph 0013 of Hoffmann).
Hoffmann fails to explicitly teach that the wire is stretchable in the first direction.
Someya teaches that the first leading wire is stretchable in the first direction (Description:  “the wire is a stretchable wire having stretchability).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires of Han, Yu, and Hoffmann to include the stretchability of Someya, because it allows for the wire to be functional in numerous construction forms and uses, beyond a standard metal wire (Description of Someya: “metal wire breaks and becomes nonfunctional when stretched by 25% or more”).
Han further teaches wherein the auxiliary electrode comprises: an auxiliary electrode end provided at a leading end (Description:  “a reference electrode lead 112b,”).  This is following the interpretation from claim 1, wherein the alternative construction of switching the reference and auxiliary electrodes is explained and rationalized.
Han fails to teach an auxiliary leading wire extending from the auxiliary electrode end, and having an elongated band shape with two side edges, wherein the two side edges of the auxiliary leading wire progress with meandering in the first direction, and the auxiliary leading wire is stretchable in the first direction; and an auxiliary pad connected to the auxiliary leading wire and configured to be connected to an outside.  
Hoffmann teaches an auxiliary leading wire extending from the auxiliary electrode end, and having an elongated band shape with two side edges, wherein the two side edges of the auxiliary leading wire progress with meandering in the first direction (Paragraph 0057:  “The counter-reference electrode connection wire 928 extends along the longitudinal direction of the cylindrical sensor and is covered by the insulator 961”:  Fig. 1 also displays the meandering of the wire) and an auxiliary pad connected to the auxiliary leading wire and configured to be connected to an outside (Fig. 1B:  elements 60 and 62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode connection of Han to include the connections of Hoffmann, because it allows for alternative construction and processing methods (Paragraph 0013 of Hoffmann).
Hoffmann fails to explicitly teach that the auxiliary leading wire is stretchable in the first direction.
Someya teaches that the auxiliary leading wire is stretchable in the first direction (Description:  “the wire is a stretchable wire having stretchability).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires of Han, Yu, and Hoffmann to include the stretchability of Someya, because it allows for the wire to be functional in numerous construction forms and uses, beyond a standard metal wire (Description of Someya: “metal wire breaks and becomes nonfunctional when stretched by 25% or more”).
Han fails to teach wherein the second electrode comprises: a second electrode end provided at a leading end; and a second leading wire extending from the second electrode end, and having an elongated band shape with two side edges, wherein the two side edges of the second leading wire progress with meandering in the first direction, and the second leading wire is stretchable in the first direction; and a second pad connected to the second leading wire and configured to be connected to an outside.
Hoffmann teaches wherein the second electrode comprises: a second electrode end provided at a leading end (Paragraph 0014:  “a reference electrode 38 connected to the contact 28”); a second leading wire extending from the second electrode end, and having an elongated band shape with two side edges, wherein the two side edges of the second leading wire progress with meandering in the first direction (Paragraph 0057:  “The counter-reference electrode connection wire 928 extends along the longitudinal direction of the cylindrical sensor and is covered by the insulator 961”:  Fig. 1 also displays the meandering of the wire), and a second pad connected to the second leading wire and configured to be connected to an outside (Fig. 1B:  elements 60 and 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode connection of Han to include the connections of Hoffmann, because it allows for alternative construction and processing methods (Paragraph 0013 of Hoffmann).
Hoffmann fails to explicitly teach that the wire is the second leading wire stretchable in the first direction.
Someya teaches that the second leading wire is stretchable in the first direction (Description:  “the wire is a stretchable wire having stretchability).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires of Han, Yu, and Hoffmann to include the stretchability of Someya, because it allows for the wire to be functional in numerous construction forms and uses, beyond a standard metal wire (Description of Someya: “metal wire breaks and becomes nonfunctional when stretched by 25% or more”).

Regarding claim 4, Han further teaches wherein the first electrode further comprises a sensing unit provided at a leading end of the first electrode and configured to sense the bio material (Description:  “The sensing portion is immersed in a solution containing the protective film polymer to form the protective film 119 on both sides, side surfaces, and the tip of the sensing portion (FIG. 7g). The protective film 119 covers at least the working electrode 114”).

Regarding claim 9, Han fails to explicitly teach wherein the second electrode further comprises a metal paste provided on one side thereof.
Hoffmann teaches wherein the second electrode further comprises a metal paste provided on one side thereof (Paragraph 0018:  “the counter electrode covers or & quot; spots & quot; 60 shown in FIG. 1 may be formed of a carbon paste material that is applied to the location of the openings 54 over the film 46”:  the covers include carbon paste and manganese (Paragraph 0019:  “the covers 62 is a conductive carbon ink composition (e. G., PE 401 carbon paste available from Acheson Colloids), manganese dioxide)”), which is being interpreted as the metal paste).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode connection of Han to include the connections of Hoffmann, because it helps improve the incorporation of the electrodes into the sensor (Paragraph 0019 of Hoffmann).

Regarding claim 10, Han teaches a biosensor further comprising a protective layer entirely covering the intermediate layer, the first electrode layer, and the second electrode layer (Description:  “The sensing portion is immersed in a solution containing the protective film polymer to form the protective film 119 on both sides, side surfaces, and the tip of the sensing portion (FIG. 7g)”), wherein the intermediate layer and the protective layer each comprise a flexible biocompatible polymer (Description:  “protective film polymer” and “the sample-responsive enzyme is glucose oxidase. Glucose oxidase is immobilized by forming a bovine serum albumin (BSA) cross-linked film or a polyvinyl alcohol cross-linked film”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han, Yu, Hoffman, and Someya as applied to claim 4 above, and further in view of Chen (CN 108695403 A).
Regarding claim 5, Han further teaches wherein the sensing unit comprises: a sensing material provided on a top surface of the fixing material and reacting with the bio material (Description:  “enzyme layer”).
Han fails to teach wherein the sensing unit comprises: a support ring having an annular shape, provided on one surface of the first electrode, and having an internal space; a fixing material provided in the internal space of the support ring.
Chen teaches a support ring having an annular shape, provided on one surface of the first electrode, and having an internal space (Novelty:  “first rectangular annular metal electrode layer are arranged on the substrate is provided with a rectangular window in the middle” and “rectangular ring-shaped gold electrode”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Han to include a support ring taught by Chen, because it allows the incorporation of an additional layer into the sensor electrode (Claim 1 of Chen).
Hoffmann teaches a fixing material provided in the internal space of the support ring (Paragraph 0018:  “the counter electrode covers or & quot; spots & quot; 60 shown in FIG. 1 may be formed of a carbon paste material … they may be formed as other shapes, e.g., round”: round could covers could fill the support rings).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Han to include a fixing material taught by Hoffmann, because it helps improve the incorporation of the electrodes into the sensor (Paragraph 0019 of Hoffmann).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Han, Yu, Hoffman, Someya, and Chen as applied to claim 5 above, and further in view of Adeloju (US 20110042225 A1, cited by applicant).
Regarding claim 6, Han further teaches wherein the sensing material is an enzyme (Description:  “as a membrane structure useful for a biosensor probe, an enzyme layer containing at least an analyte-responsive enzyme”).
Han, Yu, Hoffman, Someya, and Chen fails to explicitly teach wherein an isoelectric point of the fixing material is higher than an isoelectric point of the sensing material.
Adeloju teaches wherein an isoelectric point of the fixing material Paragraph 0020:  zinc oxide nanoparticles are used as the conducting film) is higher than an isoelectric point of the sensing material (Table 1: tyronase is used as a sensing material).  These are the specific materials recited in the applicants specification (Paragraph 0059), and therefore, the fixing material would have the higher isoelectric point. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction materials of Han, Yu, Hoffman, Someya, and Chen to include the ones taught by Adeloju, because it allows for alternative detection of different substances (Table 1 of Adeloju).

Regarding claim 7, Han, Yu, Hoffman, Someya, and Chen fail to teach wherein the fixing material is zinc oxide nano-rods, and the sensing material is tyrosinase.
Adeloju teaches wherein the fixing material is zinc oxide nano-rods (Paragraph 0020:  zinc oxide nanoparticles are used as the conducting film), and the sensing material is tyrosinase (Table 1: tyronase).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction materials of Han, Yu, Hoffman, Someya, and Chen to include the ones taught by Adeloju, because it allows for alternative detection of different substances (Table 1 of Adeloju).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791